                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                               No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
                                                                                                           ORDER ON RENEWED MOTIONS
    United States District Court




                                          12     v.                                                        FOR JUDGMENT AS A MATTER OF
                                                                                                           LAW, MOTION FOR NEW TRIAL,
                                          13   JUNIPER NETWORKS, INC.,                                     AND CERTIFICATION FOR
                                                                                                           INTERLOCUTORY APPEAL
                                          14                  Defendant.
                                                                                           /
                                          15
                                          16                                          INTRODUCTION
                                          17          In this patent infringement action, both sides move for judgment as a matter of law.
                                          18   For the reasons stated below, patentee’s motion is DENIED and accused infringer’s motion is
                                          19   HELD IN ABEYANCE.
                                          20                                             STATEMENT
                                          21          The parties bring these motions at the end of this action’s first trial in the first
                                          22   “showdown” procedure regarding whether defendant Juniper Networks, Inc.’s accused
                                          23   products SRX Gateways with Sky ATP and Sky ATP alone infringe Claim 10 of plaintiff
                                          24   Finjan, Inc.’s United States Patent No. 8,677,494 (“the ’494 patent”).
                                          25          By way of background, an order dated August 9, 2018, granted Juniper’s motion for
                                          26   summary judgment for noninfringement of Claim 1 of the United States Patent No. 6,804,780
                                          27   (“the ’780 patent”). An order dated August 24, 2018, granted in part Finjan’s motion for
                                          28   summary judgment for infringement of Claim 10 of the ’494 patent, and found a triable issue
                                           1   of fact. Trial was then set for December 10, 2018. A Daubert order dated December 3, 2018,
                                           2   struck Finjan’s damages expert report (Dkt. No. 283).
                                           3          The remaining issues left for trial were whether Juniper’s accused products satisfied the
                                           4   “database” limitation within Claim 10’s last element, “a database manager coupled with said
                                           5   Downloadable scanner, for storing the Downloadable security profile data in a database,” and
                                           6   damages. As such, the jury was directed to decide, inter alia, whether the accused products
                                           7   store Downloadable security profile data in a “database.” The parties agreed on (and the Court
                                           8   adopted) the following construction for the “database” limitation: “a collection of interrelated
                                           9   data organized according to a database schema to serve one or more applications” (Dkt. Nos.
                                          10   126 at 6, 189 at 16).
For the Northern District of California




                                          11          On December 13, 2018, both sides filed motions for judgment as a matter of law — (1)
    United States District Court




                                          12   Finjan for infringement, validity under Section 101, and damages, and (2) Juniper for
                                          13   noninfringement, lack of notice, and no damages (Dkt. Nos. 322, 323). On December 14,
                                          14   2018, the jury found noninfringement in favor of Juniper (Dkt. No. 333). A post-trial order
                                          15   dated January 2, 2019, required the parties to file any post-trial briefing by January 10 (Dkt.
                                          16   No. 348), which the parties did (Dkt. Nos. 352–53). This order follows full briefing and oral
                                          17   argument.
                                          18                                             ANALYSIS
                                          19          Under Rule 50(a), judgment as a matter of law is appropriate if “the court finds that a
                                          20   reasonable jury would not have a legally sufficient evidentiary basis to find for the party on
                                          21   [an] issue.” A district court “must draw all reasonable inferences in favor of the nonmoving
                                          22   party, and it may not make credibility determinations or weigh the evidence.” Reeves v.
                                          23   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
                                          24          1.      FINJAN’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW,
                                                              MOTION FOR NEW TRIAL, CERTIFICATION FOR INTERLOCUTORY APPEAL.
                                          25
                                                              A.       Renewed Motion for Judgment as a Matter of Law.
                                          26
                                                      Finjan contends that Juniper failed to rebut its “overwhelming evidence” that the
                                          27
                                               accused products infringe Claim 10 of the ’494 patent such that the jury had no legally
                                          28
                                               sufficient evidentiary basis to find noninfringement. This order disagrees.

                                                                                                2
                                                      At trial, Finjan’s technical expert Dr. Eric Cole pointed to various Juniper internal
                                           1
                                               documents, which labeled ResultsDB as a “database.” Dr. Cole further testified that those
                                           2
                                               documents described ResultsDB as including a “schema” for stored information.
                                           3
                                                      Contrary to Finjan’s contention, Juniper’s technical expert Dr. Aviel D. Rubin did not
                                           4
                                               focus his arguments “on unsupported or legally irrelevant points” (Dkt. No. 353 at 7). Finjan
                                           5
                                               complains that Dr. Rubin’s testimony that the Juniper software engineers’ referral to “results
                                           6
                                               database” or “ResultsDB” was a misnomer and mere shorthand (at least in the context of the
                                           7
                                               parties’ agreed-upon construction of “database”) was without evidentiary support (Dkt. No.
                                           8
                                               353 at 7). As Juniper points out, however, Dr. Rubin’s testimony itself constitutes evidence
                                           9
                                               upon which the jury could rely. G. David Jang, M.D. v. Bos. Sci. Corp., 811 F.3d 1275,
                                          10
                                               1283–84.
For the Northern District of California




                                          11
                                                      And, Dr. Rubin’s point that ResultsDB is not a “database” because Dr. Cole’s
    United States District Court




                                          12
                                               identification of the “database” actually comprised of three distinct storage components —
                                          13
                                               including MySQL, DynamoDB, and S3 databases — was not irrelevant, as Finjan contends.
                                          14
                                               Rather, this point went to Dr. Rubin’s noninfringement theory that the accused products do not
                                          15
                                               use a database that both stores downloadable security profile data and satisfy the agreed-upon
                                          16
                                               claim construction for “database.” (On the other hand, Dr. Cole argued that all three storage
                                          17
                                               components, which are collectively referred to as Results Database (ResultsDB), satisfied
                                          18
                                               Claim 10.) The jury “had the right to rely upon” Dr. Rubin’s testimony and “reject any
                                          19
                                               testimony proffered by” Finjan to the contrary. InTouch Techs., Inc. v. VGO Commc’ns, Inc.,
                                          20
                                               751 F.3d 1327, 1343 (Fed. Cir. 2014).
                                          21
                                                      Finjan next asserts that Dr. Rubin “failed to rebut Finjan’s substantial evidence that
                                          22
                                               ResultsDB is a database organized according to a database schema,” and argues that Dr. Rubin
                                          23
                                               himself acknowledged that ResultsDB contained a schema, e.g., JSON schema (Dkt. No. 353
                                          24
                                               at 9). Finjan complains that Dr. Rubin used “improper and arbitrary distinctions” that
                                          25
                                               allegedly added unnecessary limitations to show that those schemas did not satisfy Claim 10’s
                                          26
                                               “database” and takes issue with various aspects of Dr. Rubin’s testimony. The jury, however,
                                          27
                                               was free to credit Dr. Rubin’s testimony over Dr. Cole’s testimony regarding whether the
                                          28


                                                                                               3
                                                accused products included a “database schema,” and ultimately Dr. Rubin’s noninfringement
                                           1
                                                theory, and there was substantial evidence to do so.
                                           2
                                                            At bottom, drawing all reasonable inferences in favor of Juniper (the nonmoving party),
                                           3
                                                this order finds that there exists substantial evidence supporting the jury’s verdict of
                                           4
                                                noninfringement. Accordingly, Finjan’s renewed motion for judgment as a matter of law is
                                           5
                                                DENIED.
                                           6
                                                                   B.      Motion for New Trial.
                                           7
                                                            Finjan requests, in the alternative, for a new trial under Rule 59 based on (1) the issues
                                           8
                                                it raised in connection with its renewed motion for judgment as a matter of law, and (2)
                                           9
                                                Juniper’s alleged improper conduct at trial, including (a) error for not instructing the jury on
                                          10
                                                the construction of “database schema,” (b) prejudice based on Juniper’s presentation of
For the Northern District of California




                                          11
                                                irrelevant evidence comparing Claim 1 of the ’494 patent to Claim 10, and (c) Juniper’s
    United States District Court




                                          12
                                                “intentional[] and detrimental[] withh[olding of] information regarding its revenues for the
                                          13
                                                accused products” (Dkt. No. 353 at 14). This order finds that none of these are grounds for a
                                          14
                                                new trial. Again, Finjan continues to argue about Juniper’s allegedly “overly restrictive
                                          15
                                                definition” of “database schema” — an argument this order has already rejected. Nor does
                                          16
                                                Finjan offer any evidence that Juniper’s evidence of Claim 1’s invalidity under Section 102
                                          17
                                                presented at trial prejudiced Finjan in any way. That is, there is no evidence that this
                                          18
                                                testimony, which relates to invalidity rather than noninfringement, “confused and prejudiced
                                          19
                                                the jury against Claim 10” in any way. And, Finjan fails to show how an issue related to
                                          20
                                                damages could serve grounds for a new trial based on a verdict finding noninfringement.1 The
                                          21
                                                issue of damages is therefore moot. As such, Finjan has failed to show some miscarriage of
                                          22
                                                justice such that it is entitled to a new trial. Accordingly, Finjan’s motion for a new trial is
                                          23
                                                DENIED.
                                          24
                                          25            1
                                                          And, contrary to Finjan’s repeated contention that the Court erred in capping Finjan’s reasonable royalty amount
                                               to Juniper’s actual revenues, the Court held, in connection with Finjan’s expert report, that Finjan’s asserted damages of
                                          26   $60–70 million simply was not credible in light of Juniper’s $1.8 million in actual revenue (see Dkt. No. 283 at 4). The
                                               Daubert order striking Finjan’s damages expert report had nothing to do with a per se capping of damages to Juniper’s
                                          27   revenue. To repeat, that order simply found that Finjan’s damages expert used an unreliable methodology. Moreover, Finjan
                                               was allowed to proceed with its damages case at trial, which it did, just without testimony from its damages expert. And,
                                          28   Juniper’s Rule 50 motion regarding damages was granted because Finjan failed to apportion its damages from accused and
                                               non-accused features (Dkt. No. 339 at 837:17–838:25).

                                                                                                         4
                                                              C.      Motion for Certification for Interlocutory Appeal.
                                           1
                                                      Finjan next requests in the alternative for certification of the orders (1) denying
                                           2
                                               Finjan’s motion for new trial on infringement, (2) granting Juniper’s Rule 50 motion of no
                                           3
                                               damages, and (3) granting Juniper’s motion for summary judgment of nonfringement of Claim
                                           4
                                               1 of the ’780 patent (Dkt. No. 353 at 21). It asserts that those orders “involve a controlling
                                           5
                                               question of law,” including whether Dr. Rubin’s alleged use of his own claim construction can
                                           6
                                               support a jury verdict, whether Finjan was entitled to a greater damages amount, and whether
                                           7
                                               the Court properly construed Claim 1 of the ’780 patent (Dkt. No. 365 at 15). Finjan also
                                           8
                                               argues that there is “substantial ground for difference of opinion,” such as other district courts’
                                           9
                                               interpretation of Claim 1 of the ’780 patent, which do not require a Downloadable ID to be a
                                          10
                                               “single hash value.” Therefore, according to Finjan, an “immediate appeal” can “materially
For the Northern District of California




                                          11
                                               advance the ultimate termination of the litigation” (ibid.). See 28 U.S.C. § 1292(b). As such,
    United States District Court




                                          12
                                               Finjan also requests a stay of the second showdown procedure currently underway.
                                          13
                                                      For the reasons stated at oral argument, and based on the parties’ joint letter dated
                                          14
                                               March 8 (Dkt. No. 386), Finjan’s request for certification for interlocutory appeal is DENIED.
                                          15
                                                      2.      JUNIPER’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW.
                                          16
                                                      Juniper moves for a motion for judgment as a matter of law on the issue of notice (Dkt.
                                          17
                                               No. 352). Finjan argues that this post-trial motion is defective, as the jury found for Juniper on
                                          18
                                               the issue of noninfringement and thus the issue of notice is moot (Dkt. No. 357 at 1–2).
                                          19
                                                      This order finds that Juniper’s motion on the notice issue is premature and thus defers
                                          20
                                               ruling on this issue. Accordingly, the motion is HELD IN ABEYANCE.
                                          21
                                                                                        CONCLUSION
                                          22
                                                      For the foregoing reasons, Finjan’s motion is DENIED and Juniper’s motion is HELD IN
                                          23
                                               ABEYANCE.    We will continue on to the next round of claims for adjudication.
                                          24
                                          25
                                                      IT IS SO ORDERED.
                                          26
                                          27
                                               Dated: March 11, 2019.
                                          28                                                        WILLIAM ALSUP
                                                                                                    UNITED STATES DISTRICT JUDGE

                                                                                                5
